 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   MICHAEL MATHEW ROE,                                Case No. 1:17-cv-01221-DAD-BAM (PC)
12                      Plaintiff,                      ORDER DIRECTING PLAINTIFF TO
                                                        SUBMIT COMPLETED SERVICE
13          v.                                          DOCUMENTS OR SHOW CAUSE WHY
                                                        THIS ACTION SHOULD NOT BE
14   DAVEY, et al.,                                     DISMISSED FOR FAILURE TO
                                                        PROSECUTE
15                      Defendants.
                                                        (ECF No. 17)
16
                                                        TWENTY-ONE (21) DAY DEADLINE
17

18          Plaintiff Michael Mathew Roe (“Plaintiff”) is a state prisoner proceeding pro se and in

19   forma pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. This action proceeds

20   against Defendant Gutierez for excessive force and deliberate indifference to serious medical

21   needs in violation of the Eighth Amendment.

22          On October 11, 2018, the Court issued an order authorizing service of Plaintiff’s

23   complaint and forwarding service documents to Plaintiff for completion and return within thirty

24   days. (ECF No. 17.) The Court expressly warned Plaintiff that failure to comply with the Court’s

25   order would result in dismissal of this action. (Id. at 2.)

26          As of the date of this order, Plaintiff has submitted a completed summons and a partial

27   copy of the USM-285 form for Defendant Gutierez. (ECF No. 18.) Plaintiff has not submitted

28   the complete five-part copy of the USM-285, nor has he submitted two copies of the complaint,
                                                        1
 1   as instructed. Plaintiff has not complied with the Court’s order.

 2          Accordingly, IT IS HEREBY ORDERED as follows:

 3      1. Within twenty-one (21) days from the date of service of this order, Plaintiff shall submit

 4          a completed USM-285 and two copies of the endorsed complaint filed on September 12,

 5          2017, for Defendant Gutierez, as discussed in the Court’s October 11, 2018 order, or shall

 6          show cause in writing why this action should not be dismissed; and

 7      2. Plaintiff’s failure to comply with this order will result in dismissal of this action for

 8          failure to obey court orders and failure to prosecute.

 9
     IT IS SO ORDERED.
10

11      Dated:     October 24, 2018                           /s/ Barbara   A. McAuliffe          _
                                                          UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
